Case: 16-10057      Document: 00513775904         Page: 1    Date Filed: 11/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 16-10057                            FILED
                                  Summary Calendar
                                                                    November 29, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LIRA-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-199-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Jose Lira-Rodriguez pleaded guilty to illegal reentry following
deportation. The district court varied upward from the applicable guidelines
sentencing range of 57 to 71 months and sentenced Lira-Rodriguez to 100
months of imprisonment and a three-year term of supervised release. Lira-
Rodriguez now appeals his sentence as being substantively unreasonable. He
argues that the upward variance was based on old convictions and that the
district court failed to give appropriate weight to the fact that he had spent

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10057    Document: 00513775904     Page: 2   Date Filed: 11/29/2016


                                 No. 16-10057

most of his life in the United States and to the fact that he had already been
punished for his prior crimes.
      Sentences, whether inside or outside the Guidelines, are reviewed for
reasonableness in light of the 18 U.S.C. § 3553(a) factors. Gall v. United
States, 552 U.S. 38, 51 (2007). A sentence is unreasonable if it “(1) does not
account for a factor that should have received significant weight, (2) gives
significant weight to an irrelevant or improper factor, or (3) represents a clear
error of judgment in balancing the sentencing factors.”        United States v.
Chandler, 732 F.3d 434, 437 (5th Cir. 2013) (internal quotation and citations
omitted).
      The record reflects that the district court considered Lira-Rodriguez’s
mitigating arguments but appropriately relied on several § 3553(a) factors in
determining that an above-guidelines sentence was warranted. Those factors
included the nature and circumstances of the offense; Lira-Rodriguez’s history
and characteristics; the need for the sentence to reflect the seriousness of the
offense, to promote respect for the law, and to provide just punishment for the
offense; the need to provide adequate deterrence to criminal conduct; and the
need to protect the public from further crimes by Lira-Rodriguez. The district
court’s decision to vary above the advisory guidelines range was based on
permissible factors that advanced the objectives set forth in § 3553(a). See
United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Lira-
Rodriguez has not shown that the district court committed clear error in
balancing the sentencing factors. See Chandler, 732 F.3d at 437. Further, the
extent of the variance is similar to other variations affirmed by the court. See
United States v. Brantley, 537 F.3d 347, 349-50 (5th Cir. 2008); Lopez-
Velasquez, 526 F.3d at 807.
      AFFIRMED.



                                       2